Judgment of the Supreme Court, Kings County, rendered November 22, 1966, reversed on the law and the facts and in the interests of justice, and new trial ordered. In the special circumstances of this case it is our opinion that defendant was deprived of his right to counsel when the trial court required that he accept representation by the particular Legal Aid Society attorney assigned to the trial part or proceed without counsel, and denied defendant’s request to adjourn the trial so as to allow him an oppor*974tunity to obtain retained counsel (People v. McLaughlin, 291 N. Y. 480, 483; People v. Faracey, 46 Mise 2d 46; see, also, People v. Di Salvo, 19 A D 2d 747; People v. Betillo, 53 Mise 2d 540, 544). In addition, defendant was prejudiced by the long discussion in the presence of the jury during which the trial court repeatedly questioned his good faith and veracity (cf. People v. Bai, 7 N Y 2d 152; Goldbard v. Kirchilc, 20 A D 2d 725; Ldvant v. Adams, 17 A D 2d 784; People v. Hill, 37 App. Div. 327, 328). Christ, Acting P. J., Brennan, Rabin, Hopkins and Martuscello, JJ., concur.